Exhibit 99.1 Advantage Oil & Gas Ltd. Announces Closing of Disposition April 14, 2011 (TSX: AAV, NYSE: AAV) Calgary, Alberta April 14, 2011- Advantage Oil & Gas Ltd. ("Advantage") is pleased to announce that it has closed its previously announced disposition (the "Transaction") of oil-weighted assets to Longview Oil Corp. ("Longview") which assets are located in West Central Alberta, Southeast Saskatchewan and the Lloydminster area of Saskatchewan for consideration, after adjustments pursuant to the terms of the purchase and sale agreement for the Transaction, comprised of net cash proceeds of approximately $224.3 million, 29,450,000 common shares of Longview and through the issuance of a $21.2 million promissory note payable in cash or in common shares of Longview, at the option of Longview. It is expected that the promissory note will be repaid in cash if the over-allotment option granted to the underwriters pursuant to Longview's initial public offeringis fully exercised, in common shares if the over-allotment option is not exercised and in a combination of cash and common shares if the over-allotment option is partially exercised. Pursuant to the Transaction, Advantage directly acquired ownership of an aggregate of 29,450,000 common shares resulting in Advantage holding approximately 66.3% of the total issued and outstanding common shares of Longview. Advantage plans to use the cash proceeds from the Transaction to reduce outstanding bank indebtedness. As a result of the sale of the assets pursuant to the Transaction, Advantage's borrowing base under its secured credit facilities with a syndicate of financial institutions has been reduced to $275 million. The credit facilities are secured by, among other things, a floating charge demand debenture over all of the assets of Advantage. For further information contact: Investor Relations Toll free: 1-866-393-0393 ADVANTAGE OIL & GAS LTD. 700, 400 -3rd Avenue SW Calgary, Alberta T2P 4H2 Phone:(403) 718-8000 Fax:(403) 718-8300 Web Site: www.advantageog.com E-mail:ir@advantageog.com Advisories Forward-Looking Information This press release contains forward-looking information that involves substantial known and unknown risks and uncertainties, most of which are beyond the control of Advantage, including, without limitation, those listed under the headings "Forward-Looking Statements" and "Risk Factors" in Advantage's annual information form for the year ended December 31, 2010, which is available on Advantage's SEDAR profile at www.sedar.com. Forward-looking information in this press release includes, but is not limited to, information concerning the use of proceeds from the Transaction and the terms of the promissory note issued to Advantage. Should one or more of these risks or uncertainties materialize, or should assumptions underlying the forward-looking information prove incorrect, actual results could differ materially from those expressed in, or implied by, such forward-looking information. Accordingly, prospective investors should not place undue reliance on the forward-looking information. The forward-looking information is made as of the date of this release and, other than as required by applicable securities laws, Advantage does not assume any obligation to update or revise the forward-looking information to reflect new events or circumstances. News Release Advantage Oil & Gas Ltd. Page1of 1
